Detailed Action
Claims 2-21 are pending in this application. Claim 1 was cancelled in the Preliminary Amendment filed on 3/21/22.  This is a response to the Amendments/Remarks filed on 12/12/22.  This is a Final Rejection.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/22 has been considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,140,219. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘219 teaches the instant claims and only differs in verbiage, for instance ‘219 recites “transmitting a QoS recommendation to the client to increase a third QoS setting…”, while the instant claims recites “modifying a third QoS setting..”,  by increasing the QoS setting teaches “modifying” and performing input/output operations at one of the first, second, and third QoS setting would have been well known and obvious to one ordinary skill in the art before the effective filing date of the claimed invention.
Claims 2-21 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/237,488 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims and only differs in verbiage, for instance ‘488 recites “assigning new value of the first QoS setting or third Qos setting…”, while the instant claims recites “modifying a third QoS setting..”,  assignment of the QoS setting teaches “modifying” and performing input/output operations at one of the first, second, and third QoS setting would have been well known and obvious to one ordinary skill in the art before the effective filing date of the claimed invention. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Response to Arguments
The applicant stated that a terminal disclaimer was filed to overcome the double patent rejection, however there was no terminal disclaimer, therefore the rejection still stands. The applicant is advised to file TD to advance the prosecution of the application.
Applicant’s arguments/amendment pertaining to the 101 rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 
Allowable Subject Matter
Claims 2-21 are allowed over prior art.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art singly or in combination does not teach the totality of the independent claims when read in light of the specification. 
The closest prior are of record is
US 2016/0197794 issued to Wang et al., teaches obtaining QoS from a converged QoS profile for mapping relationships and improving efficiency of QoS settings.
However these prior art does not teach nor would it be obvious to one ordinary skill in the art to combine to teach 
As per claim 2,  A method performed by a cluster storage system, the method comprising: providing a plurality of storage volumes to a plurality of clients on a storage node of the cluster storage system; determining a difference between a first quality of service (QoS) setting assigned to a first storage volume and a second QoS setting assigned to the first storage volume, the first storage volume being accessed by a first client, wherein the first QoS setting and the second QoS setting specify input/output operations per second (IOPS) for the first storage volume; determining that the difference is less than a threshold; 
As per claim 11, A non-transitory machine-readable medium containing instructions that, when executed by a storage node of a cluster storage system, cause the storage node to: provide  a plurality of storage volumes in a common cluster for access by a client determine that a maximum input/output operations per second (IOPS) setting of a first storage volume of the plurality of storage volumes is greater than a first threshold and that a minimum IOPS setting of the first storage volume is less than a second threshold; determine that the first storage volume has stayed below an upper bound of a range between the minimum IOPS setting and the maximum IOPS setting within a time window;  decrease the maximum IOPS setting of the first storage volume based on the maximum IOPS setting being greater than the first threshold, the minimum IOPS being less than the second threshold, and the first storage volume staying below the upper bound of the range; and perform input/output operations at the storage node according to the maximum IOPS setting and the minimum IOPS setting.
As per claim 16,  A storage node comprising: a memory containing a machine-readable medium comprising instructions for performing a method of increasing a QoS setting of a first storage volume; and a processor coupled to the memory, the processor configured to execute the instructions to: providing a plurality of storage volumes to a plurality of clients on a storage node of a cluster storage system; determine a first number of observations in which a first storage volume of the plurality of storage volumes operates at below a minimum input/output operations per second (IOPS) setting of the first storage volume within a time window; determine a second number of observations in which the first storage volume operates within a range between the minimum IOPS setting and a maximum IOPS setting of the first storage volume within the time window; determine a third number of observations that includes a count of an amount of time that the first storage volume exceeds an upper bound of the range within the time window; determine whether a quotient based on the first, second, and third numbers of observations is greater than a performance threshold; increase the minimum IOPS setting of the first storage volume in response to determining that the quotient is greater than the performance threshold; perform input/output operations at the storage node according to the maximum IOPS setting and the minimum IOPS setting.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
US 2013/0223216 issued to Greene et al., teaches balancing load between two physical resources and identifying QoS level for certain jobs, computing a QoS balance point of the physical resource based on a resource-usage model and the QoS ratings and identifying and moving jobs based on the QoS.
US 9,547,445 issued to Faulkner et al, which teaches monitoring QoS data for storage volumes for bottlenecking and the state of workload on the volumes.
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 11/18/22 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACKHEAN TIV whose telephone number is (571)272-5654.  The examiner can normally be reached on Mon.-Thurs. 5:30-3:30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BACKHEAN TIV/
Primary Examiner
Art Unit 2459